Citation Nr: 1419667	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-31 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for postsurgical cataract of the left eye.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right eye blindness and central retinal artery occlusion.

3.  Entitlement to service connection for stroke and associated residuals, to include entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to July 1952.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In March 2014, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

With respect to the claim regarding the Veteran's stroke and associated residuals, the Board notes that the § 1151 aspect of the claim has not been adjudicated or considered by the agency of original jurisdiction (AOJ) as such theory of entitlement was not advanced prior to the March 2014 Board hearing.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361  (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (the Secretary must look at the conditions stated and the causes averred in a pro se pleading to determine whether they reasonably suggest the possibility of a claim for a benefit under title 38, regardless of whether the appellant demonstrates an understanding that such a benefit exists or of the technical elements of such a claim).  As the Veteran raised the § 1151 aspect of the claim at the hearing before the Board, such has been characterized as shown on the title page of this decision.  

Next, the Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the Veteran and his spouse offered sworn testimony that he is unable to work due to his hearing loss and tinnitus.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claims for higher ratings, it has been listed on the first page of this decision.

Additionally, the Board appreciates the Veteran's representative's notification that records belonging to another Veteran were located in this Veteran's claims file.  The Board has reviewed the records in conjunction with the rating decision, statement of the case, and VA examination reports.  Such records do not appear to have been relied upon by the RO or the VA examiners and have been removed from the file in accordance with Board policy. 

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  Pertinent VA outpatient treatment records, private treatment records, and the Board hearing transcript are located in Virtual VA.  The VBMS file contains one document, which is a notification letter advising the Veteran of the date and time of his March 2014 Board hearing.  While the RO considered the VA treatment records in the September 2012 statement of the case, the private treatment records were associated with the record subsequent to such adjudication.  However, in March 2014, the Veteran's representative waived RO consideration of any additional evidence and/or records received following the receipt of the November 2012 substantive appeal.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for postsurgical cataract of the left eye is addressed in the instant decision.  The remainder of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 18, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of the issue of entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for postsurgical cataract of the left eye is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for postsurgical cataract of the left eye have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  On March 18, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative in which they withdrew the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for postsurgical cataract of the left eye.  See Board transcript [T.] page 3; BVA Memorandum, March 18, 2014.  Therefore, as the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and the appeal for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for postsurgical cataract of the left eye is dismissed.


ORDER

The appeal regarding the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for postsurgical cataract of the left eye is dismissed.


REMAND

Regarding the remaining claims on appeal, unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Regarding the claims for entitlement to compensation under 38 U.S.C.A. § 1151 for right eye blindness and central retinal artery occlusion (CRAO) as well as stroke and associated residuals, the law, in pertinent part, provides that compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if the additional disability were service-connected.  A disability is considered a qualifying additional disability if it is not the result of the veteran's own willful misconduct and the disability was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

Additional disability may be viewed as occurring "as a result of" the VA treatment only if a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment, which probably would have avoided the resulting disability.  Compensation is not paid for the continuance or natural progress of diseases or injuries for which the treatment was authorized.  The additional disability must actually result from VA medical treatment, and not be merely coincidental therewith. 

An event that is "not reasonably foreseeable" is one that would not be reasonably anticipated or expected by a health care provider who utilized the degree of care a prudent or competent person so engaged would exercise. 

In this case, the Veteran's primary health care provider has been VA, specifically the Indianapolis, Indiana, VA Medical Center (VAMC).  He contends that VA was negligent in its treatment of his right eye problems and hypertension, which caused his CRAO with resulting right eye blindness and his stroke.  Medical professionals at VA placed him on a daily aspirin regimen for hypertension; however, in late March/early April 2009, he was told to stop the daily aspirin regimen in preparation for a skin cancer surgery which was to take place at the VAMC on April 7, 2009.  He contends that discontinuing his daily aspirin regimen caused a right eye CRAO on April 5, 2009, with resulting right eye blindness, as well as a stroke and its associated residuals, which occurred July 2009.  Notably, the Veteran's spouse offered sworn testimony that the right eye and stroke occurred on the same day; however, medical records indicate that the stroke occurred in July 2009.  

Further, with respect to the right eye, the Veteran alternatively contends that, even if the discontinuance of the daily aspirin regimen did not cause his CRAO, VA was negligent, lacked of proper skill, or erred in judgment in its treatment of the right eye by failing to timely diagnose Hollenhorst plaques and/or properly treat other eye disorders, to include cystoid macular edema (CME).

In this regard, the Veteran contends that VA should have diagnosed and treated Hollenhorst plaques in the right eye.  At the time of the occurrence of the CRAO, the Veteran sought emergency treatment from a private optometrist, Dr. H., who diagnosed multiple Hollenhorst plaques in the right eye.  The Veteran's representative has submitted documentation that Hollenhorst plaques can cause retinal artery occlusion.  The Veteran contends that VA was negligent when it failed to diagnose Hollenhorst plaques in addition to other right eye disorders, including histoplasmosis and CME.  A June 2009 letter from Dr. H. notes that the Veteran has histoplasmosis atrophy, but also has Hollenhorst plaques and that histoplasmosis does not cause spots within blood vessels, as were seen in the Veteran's case.  The Veteran has submitted documentation that Hollenhorst plaques occur in patients who have concurrent hypertension and elevated cholesterol levels.  He contends that if VA had diagnosed the Hollenhorst plaques, better preventive care would have prevented his CRAO and resulting right eye blindness.  

The Veteran's representative also noted that the Veteran has been diagnosed with CME for years and cited an internet article indicating that CME is known to accompany a variety of diseases including retinal vein occlusion.  Thus, the representative contends that the Veteran's CRAO and right eye blindness, and resulting stroke and its residuals, could have been prevented if VA realized the significance of the CME and exercised proper care of the CME.  
      
Further, regarding the right eye, a June 2010 VA examination report and opinion is of record.  The VA examiner concluded that the Veteran's right eye blindness is not related to VA treatment, but in the rationale for the opinion, the examiner did not discuss whether the right eye disabilities were caused by the stopping of the daily aspirin regimen or the CME diagnosis or associated care.  Rather, the examiner only discussed the diagnosis of the Hollenhorst plaques and noted that such plaques had not been diagnosed prior to the occlusion.  The examiner noted that the Veteran had an angiogram of the right eye in December 2007, which demonstrated normal arterial flow.  However, the examiner did not address whether the Hollenhorst plaques could have developed between the time of the December 2007 angiogram and the April 2009 CRAO, or what the prudent care would have been between the time of the angiogram and the April 2009 CRAO.  As the June 2010 VA opinion did not address all of the Veteran's contentions, or provide complete rationale for the opinion given, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additionally, a medical opinion is required with respect to VA's decision to discontinue the Veteran's daily aspirin regimen and its effect, if any, on the Veteran's stroke.  

Also, as noted in the Introduction, the § 1151 aspect of the Veteran's claim for compensation for stroke and associated residuals has not yet been considered by the AOJ.  As such, while on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding such aspect of the claim and the AOJ should such theory of entitlement in the readjudication of the claim.

With respect to the claims for higher ratings for bilateral hearing loss and tinnitus, the Veteran has offered sworn testimony that his audiological disabilities have worsened since his last audiological examination in August 2012.  T. pages 14-16.  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected bilateral hearing loss and tinnitus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, with respect to the tinnitus claim, the Board acknowledges that the Veteran is already in receipt of the highest scheduler rating available; however, he contends that he is entitled to an extraschedular rating as his tinnitus causes symptoms such as waking him in the night two to three nights per week and that he experiences inner ear symptoms such as staggering when he gets up.  T. page 15.  His spouse offered sworn testimony that when he wakes in the night, he tells her that he hears sounds similar to gunshots.  Therefore, the audiological examiner should opine as to whether such symptoms are typical of tinnitus and, if so, to discuss the functional effects.

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, at his March 2014 Board hearing, he contended that he is unemployable due to his bilateral hearing loss and tinnitus disabilities.  T. page 16.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU claim and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, an opinion regarding whether his service-connected hearing loss and tinnitus disabilities render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Lastly, the Virtual VA component of the Veteran's claims file currently contains VA treatment records from the Indianapolis VAMC.  The most recent record is dated in September 2012.  Therefore, upon remand, the AOJ should obtain updated treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for stroke and associated residuals as well as his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain any relevant, outstanding VA treatment records from the VAMC in Indianapolis, Indiana, dated from September 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, the claims file should be forwarded to the VA examiner who conducted the June 2010 VA eye examination.  If the June 2010 VA examiner is no longer available, forward the file to another VA examiner to offer an opinion on the following questions.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Following a review of the record, the examiner should render an addendum opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right eye disability was caused by or aggravated by VA medical care.  In other words, please determine whether the Veteran has any additional disability or disabilities, to include CRAO and right eye blindness, as a result of the treatment administered by VA, and if so, please detail the nature of such disability or disabilities.  If you find that the Veteran has such additional disability, please proceed to the following questions.

Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment?  In reaching this conclusion, please address the Veteran's contentions that his CRAO and right eye blindness may have been caused by VA direction to discontinue of his daily aspirin regimen, VA's failure to timely diagnose and care for Hollenhorst plaques, and/or VA's failure to properly treat his other eye disorders, to include CME. 

Regarding the Hollenhorst plaques, could the plaques have developed between the time of the December 2007 angiogram and the April 2009 CRAO? Was prudent care of the right eye exercised between the time of the angiogram and the April 2009 CRAO?  

Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities is due to an event not reasonably foreseeable? A "not reasonably foreseeable" event is one that would not be reasonably anticipated or expected by a health care provider who utilized the degree of care a prudent or competent person so engaged would exercise.

All opinions offered should be accompanied by a complete rationale.

4.  Forward the Veteran's claims file to an appropriate medical professional to determine the nature and etiology of the Veteran's stroke and any associated residuals.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed. The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Following a review of the record, the examiner should render an addendum opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's stroke and any residuals was caused by or aggravated by VA medical care.  In other words, please determine whether the Veteran has any additional disability or disabilities, to include stroke and associated residuals, as a result of the treatment administered by VA, and if so, please detail the nature of such disability or disabilities.  If you find that the Veteran has such additional disability, please proceed to the following questions.

Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment?  In reaching this conclusion, please address the Veteran's contentions that his stroke and any associated residuals were caused by VA's direction to discontinue of his daily aspirin regimen in preparation for surgery. 

Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities is due to an event not reasonably foreseeable? A "not reasonably foreseeable" event is one that would not be reasonably anticipated or expected by a health care provider who utilized the degree of care a prudent or competent person so engaged would exercise.

All opinions offered should be accompanied by complete rationale.

5.  Afford the Veteran a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss and tinnitus.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss and tinnitus.  

The examiner is also asked to discuss whether the Veteran's claimed waking in the night hearing a sound like gunshots as well as his claimed inner ear symptoms of staggering when he gets up, are typical symptoms of tinnitus.  If so, discuss any functional effects.    

The examiner should also render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of bilateral hearing loss and tinnitus, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice- connected disabilities.  

All opinions offered should be accompanied by complete rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In the readjudication of the Veteran's claim for service connection for stroke and associated residuals, the AOJ should consider entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for such disorders.  Additionally, as relevant to the Veteran's bilateral hearing loss and tinnitus, readjudication of such claims should consider entitlement to extra-schedular ratings under 38 C.F.R. § 3.321.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


